Citation Nr: 0525755	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  97-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disability, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right wrist injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
March 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for residuals of a right wrist injury and PTSD.

In his April 1997 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board.  
This is called a travel Board hearing, and Members of the 
Board are now known as Veterans Law Judges (VLJs).  The RO 
later informed the veteran that his request for a travel 
Board hearing could result in substantial delay in the 
processing of his appeal, so the RO gave him the option of 
having a hearing with a local hearing officer, instead.

In response, a hearing at the RO before a local hearing 
officer was scheduled for July 1998, but the veteran 
cancelled his request before the scheduled hearing date.  He 
failed to appear at a second hearing scheduled for October 
1999.  And he also failed to appear at a third hearing 
scheduled for March 2000.

Repeatedly during the pendency of this appeal, the RO 
attempted to clarify the veteran's preferences about a 
hearing.  Although he asked for several hearings at the RO 
before a local hearing officer, he never explicitly stated he 
was withdrawing his request for a travel Board hearing.  
Ultimately, however, a travel Board hearing was scheduled at 
the RO for April 2005, but just like his other scheduled 
hearings, he failed to appear for his travel Board hearing.  
He also has not since offered an explanation for his absence 
or requested that his hearing be rescheduled.  Therefore, the 
Board deems his request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).  




FINDINGS OF FACT

1.  A psychosis was not present during service or within the 
first year after service, and there is no competent medical 
evidence that a current psychosis is attributable to military 
service.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish the veteran has PTSD 
attributable to an independently verified stressor in 
service.  

4.  Arthritis of the right wrist was not present during 
service or within the first year after service, and there is 
no competent medical evidence that current arthritis of the 
right wrist is attributable to military service.  



CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by service nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A right wrist disorder was not incurred in or aggravated 
by service nor may arthritis of the right wrist be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), vacating Pelegrini v. Principi, 17 Vet. App. 412 
(2004) ("Pelegrini I"); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In this case, VA notified the claimant by letter dated in 
June 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the SOC 
and SSOCs, especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The veteran 
was advised what evidence VA had requested and notified in 
the SOC and SSOCs what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

The June 2001 VCAA letter, obviously, was sent after the RO's 
initial January 1997 decision denying the claims.  But that 
initial decision occurred prior to even the VCAA becoming law 
(which did not happen until several years later, 
in November 2000).  It therefore stands to reason that the RO 
did not have any obligation to provide VCAA notice when 
initially adjudicating the claims because the law had yet to 
even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A. §7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id., at 123, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").



Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the most recent SSOC in April 2004 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial decision at issue, SOC, and any 
prior SSOCs).  The VCAA notice also was provided prior to 
certifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 60 days, after issuance 
of the most recent SSOC in April 2004, to submit additional 
evidence before the case was certified to the Board.  He also 
had another 90 days to identify and/or submit additional 
supporting evidence once the Board received his appeal, and 
even beyond that with sufficient justification.  38 C.F.R. 
§ 20.1304.  So the timing of his VCAA notice was 
nonprejudicial and, thus, no more than harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's June 2001 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  


In addition, the May 2003 SSOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes this notice.  
Moreover, the record contains a statement from the appellant, 
also dated in May 2003, stating that "I have no further 
evidence in my appeal.  Please forward my claim to the BVA."  
So under these circumstances, the Board is satisfied that he 
has been adequately informed of the need to submit relevant 
evidence in his possession.


Governing Statutes and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or a 
psychosis is manifest to a degree of at least 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If, however, VA determines the veteran did not engage in 
combat, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The service records that are available must support and not 
contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  

Analysis

Psychiatric Disability, Including PTSD

Service medical records are negative for complaints, findings 
or treatment of psychiatric conditions, and no psychiatric 
defects were complained of or noted on the examination in 
March 1982 for separation from service.  Service personnel 
records show the veteran served abroad the USS Fresno from 
November 1981 to March 1982.  They also reveal he was not 
recommended for reenlistment due to substandard performance 
and inability to adapt to military service.  

Major depressive disorder with psychotic features was first 
diagnosed at a county medical facility where the veteran was 
treated in 1996, so long after conclusion of the one-year 
presumptive period following his military service for the 
initial manifestation of a psychosis.  And no VA or private 
doctor or counselor has attributed the veteran's psychosis, 
even once diagnosed, to any event or occurrence of his 
military service.

The veteran's unsubstantiated lay assertion linking his 
current psychosis to military service amounts to an opinion 
about a matter of medical causation.  There is no indication 
from the record that he has medical training or expertise.  
And as a layman, he is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Turning to PTSD, specifically, there is no disputing the 
veteran did not engage in combat.  Consequently, since his 
reported stressors are not combat related, his lay testimony, 
by itself, will not be sufficient to establish the alleged 
stressor.  Accordingly, the Board must determine whether his 
service records or other independent credible evidence 
corroborate his alleged stressors.  VA is not required to 
blindly accept, as true, his uncorroborated account of a 
stressor.  

The veteran reports two principal stressors.  For one, he 
claims that he was thrown overboard by a wave, around 
December 1981, while he was on the USS Fresno, and he reports 
that he was never the same again.  And as for his other 
stressor, he asserts that he watched another sailor drown 
when he panicked and was unable to pull him from the water 
during a rescue mission.  The drowning episode reportedly 
occurred around February 1982 when his ship was lending 
assistance to the USS Tripoli.  



The United States Armed Services Center for Unit Records 
Research (USASCURR) advised the RO, in a letter dated in May 
2002, about the activities of the USS Tripoli.  USASCURR 
reported that, on January 16, 1982, while this vessel was 
enroute to Diego Garcia, Seaman Robert L. Gillespie fell 
overboard from an underway replenishment station and was lost 
at sea.  After an extensive sea and air search, the seaman's 
body was not located.  Information provided by USASCURR 
contains no reference to the alleged incident of the 
veteran's having been washed overboard by a wave while he was 
on the USS Fresno.

Based on the veteran's description of his emotional response 
to attempts to rescue a sailor who fell overboard and 
drowned, coupled with the information provided by USASCURR, 
the Board accepts as credible the alleged stressor of the 
veteran's having participated in the unsuccessful effort to 
save the sailor who drowned.  As to the second alleged 
stressor regarding the veteran's having been washed 
overboard, information provided by USASCURR contains no 
reference to that alleged stressor.  There is, then, simply 
no objective verification of its occurrence.  

The Board shall assume the occurrence of the claimed stressor 
involving the veteran's having participated in the 
unsuccessful effort to save the sailor who drowned.  But 
regardless of that, even assuming the veteran experienced 
this stressor during service as he alleges, the medical 
evidence currently of record still does not establish that he 
now has PTSD as a result of that unfortunate event.  Indeed, 
a VA psychiatrist who examined the veteran in August 2002 
determined the veteran does not have PTSD.  And a diagnosis 
of PTSD is a threshold minimum requirement for granting 
service connection, proof that he has the condition claimed 
(i.e., PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The Board is aware that a VA physician, in September 2003, 
listed a diagnosis of PTSD.  However, that diagnosis was 
listed by an examiner who was evaluating the veteran for a 
totally unrelated condition - liver disease.  And there is 
no indication from the examination report that the examiner 
obtained the veteran's relevant medical history about the 
alleged stressors in question or even that the examiner in 
any way considered the veteran's actual psychiatric 
manifestations before listing this diagnosis.  Furthermore, 
while the examiner reported claims file review, the diagnosis 
of PTSD appears to be merely an incidental notation based on 
the examiner's having seen a diagnosis of PTSD listed in the 
claims file.  

Again for the sake of argument, however, the Board shall 
assume the examiner critically reviewed the claims file 
regarding the veteran's psychiatric history.  But still, even 
presuming he did, the VA liver examiner's assessment is 
simply not entitled to as much probative weight as the 
assessment of the August 2002 VA examiner, who found the 
veteran has a psychosis but does not have PTSD.  The August 
2002 VA physician is a specialist in psychiatry.  That 
physician provided a definitive opinion, with a rationale, 
which was supported with specific examples from the veteran's 
medical records, based on claims file review.  
More importantly, in contrast with the physician who 
evaluated the veteran for liver disease, the psychiatrist 
actually made reference to the veteran's alleged stressors 
and considered the veteran's self-reported assertion that 
PTSD was the appropriate diagnosis in his case.  The VA 
psychiatrist's opinion is persuasive and supported by the 
medical evidence.  It is entitled to much greater probative 
weight than the VA liver disease examiner's assessment that 
the veteran has PTSD, an assessment that appears to be no 
more than a bare conclusion.  An opinion may be reduced in 
probative value even where, as here, the statement comes from 
someone with medical training, if the medical issue requires 
special knowledge.  See, e.g., Black v. Brown, 10 Vet. App. 
279 (1997).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).



The Board has also taken note that private clinicians have 
listed a diagnosis of PTSD.  Their diagnosis was not based on 
claims file review.  Also, to the extent they mentioned 
alleged stressors, the Board finds it noteworthy that the 
alleged stressors were not, in turn, linked to the 
experiences in service now claimed as the basis for the 
veteran's PTSD - namely, the alleged incident of falling 
into the sea and the alleged incident of becoming panicked 
when trying to retrieve a sailor who fell overboard and wound 
up drowning.  Rather, a September 1996 treatment notation 
from the county medical facility mentions the alleged 
stressor of the veteran's fear of dying in a gun battle, 
while an October 1996 treatment notation from that same 
facility merely makes a general reference to the alleged 
stressor of his having been exposed to unspecified traumatic 
incidents and violence.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  For the reasons 
discussed above, the August 2002 VA psychiatrist's assessment 
ruling out PTSD is more persuasive than the assessments of 
private clinicians or the VA liver examiner that list a 
diagnosis of PTSD.  

Consequently, the claim for service connection for a 
psychiatric disability, inclusive of PTSD, must be denied 
because the preponderance of the evidence is against the 
appellant's claim - meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



Right Wrist Disorder, as a Residual of a Purported Injury

The veteran asserts that he fractured his right wrist during 
service, aboard ship, when he slipped and fell, and that he 
now has arthritis in this wrist from that injury.

The veteran's service medical records, including the report 
of an examination in March 1982 for separation from service, 
are negative for complaints, findings or treatment of a right 
wrist injury.  Degenerative changes of the right wrist were 
first objectively identified on X-ray examination at a 
private medical facility in 1996, so long after the one-year 
presumptive period following service for the initial 
manifestation of arthritis.  

The Board has taken note of an October 2002 statement from 
Randall L. Swanson, M.D., who related the veteran's history 
of an injury in the Navy involving a fall on deck and jamming 
of the wrist.  The impression was post-traumatic arthritis of 
the right wrist secondary to an old injury described in 1981.  
But there is no indication from the Dr. Swanson's statement 
that he had reviewed the veteran's service medical records - 
which, as indicated, do not mention any such purported 
injury.  Medical opinions relating a current disability to 
military service, which are based on an inaccurate factual 
premise, have little or no probative value.  Reonal v. Brown, 
5 Vet. App. 458 (1993).  In other words, without proof of the 
precipitating event (the claimed right wrist fracture in 
service), there is no resulting basis for causally linking 
any current arthritis in this wrist to an event that has not 
been established.

The veteran's unsubstantiated lay assertion linking current 
arthritis of the right wrist to military service amounts to 
an opinion about a matter of medical causation.  There is no 
indication from the record that he has medical training or 
expertise.  As alluded to earlier, as a layman, he simply is 
not qualified to render a diagnosis or a probative opinion 
concerning medical causation.  

In determining that service connection for a right wrist 
disorder is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied.

Service connection for a right wrist disorder, as a residual 
of an injury, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


